     Case 2:19-cv-01005-TLN-CKD Document 10 Filed 08/31/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GAVIN MEHL,,                                       No. 2:19-CV-01005-TLN-CKD PS
12                       Plaintiff,
13            v.                                         ORDER
14    COUNTRYWIDE BANK, NA, et al.,
15                       Defendants.
16

17           Plaintiff is pro se and proceeding in this action in forma pauperis under 28 U.S.C. § 1915.

18   This action was referred to this court by Local Rule 302(c)(21).

19           The federal in forma pauperis statute authorizes federal courts to dismiss a case if the

20   action is legally “frivolous or malicious,” fails to state a claim upon which relief may be granted,

21   or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

22   § 1915(e)(2).

23           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

24   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227–28 (9th

25   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

26   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

27   490 U.S. at 327.

28   /////
                                                        1
     Case 2:19-cv-01005-TLN-CKD Document 10 Filed 08/31/20 Page 2 of 5

 1          To avoid dismissal for failure to state a claim a complaint must contain more than “naked

 2   assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause of

 3   action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–57 (2007). In other words,

 4   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

 5   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

 6   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

 7   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

 8   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

 9   at 678. When considering whether a complaint states a claim upon which relief can be granted,

10   the court must accept the allegations as true, Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007),

11   and construe the complaint in the light most favorable to the plaintiff. See Scheuer v. Rhodes,

12   416 U.S. 232, 236 (1974).

13          On February 5, 2020, this court dismissed the original complaint because plaintiff’s

14   allegations were insufficient to support a finding of federal subject-matter jurisdiction. ECF No.

15   7. Plaintiff had alleged that both diversity and federal-question jurisdiction existed. Id. But

16   plaintiff pleaded that both he and one of the defendants were citizens of the State of California,

17   thereby defeating complete diversity of citizenship under 28 U.S.C. section 1332. Moreover,

18   plaintiff alleged that defendants had violated the Privacy Act, but this general allegation did not

19   establish the federal claim or claims that would support federal-question jurisdiction under 28

20   U.S.C. section 1331. Id. The court granted plaintiff leave to file an amended complaint, but
21   ordered that any amended complaint “must set forth the jurisdictional grounds upon which the

22   court’s jurisdiction depends” and “demonstrate how the conduct complained of has resulted in a

23   deprivation of plaintiff’s federal rights.” Id.

24          Plaintiff filed an amended complaint (FAC), but it fails to cure the jurisdictional

25   deficiencies addressed in the February 5, 2020 order. The FAC alleges two bases for

26   jurisdiction.1 First, plaintiff alleges jurisdiction exists under 28 U.S.C section 1330, which grants
27
     1
      Plaintiff does not assert diversity of citizenship as a basis for jurisdiction. Nevertheless, the
28   court cannot determine whether complete diversity exists, because plaintiff does not clearly plead
                                                         2
     Case 2:19-cv-01005-TLN-CKD Document 10 Filed 08/31/20 Page 3 of 5

 1   federal courts jurisdiction over nonjury civil actions against foreign states. ECF No. 8 ¶ 8.

 2   Section 1330 does not apply, because plaintiff has demanded a trial by jury and has not sued a

 3   foreign state. Second, plaintiff alleges federal-question jurisdiction exists under 28 U.S.C. section

 4   1331. Id. ¶ 10. The FAC asserts two causes of action—trespass and declaratory judgment—and

 5   neither establish federal-question jurisdiction.

 6           Trespass is traditionally a question of state law, and plaintiff does not allege facts

 7   establishing that his trespass claim arises under federal law or otherwise raises a federal question.

 8   The same is true of plaintiff’s declaratory judgment claim. “Federal courts may entertain claims

 9   for declaratory relief under 28 U.S.C. § 2201, so long as they raise a federal question.” Gaming

10   World Int’l, Ltd. v. White Earth Band of Chippewa Indians, 317 F.3d 840, 847 (8th Cir. 2003).

11   But “it is well established that the Declaratory Judgment Act does not, of itself, confer

12   jurisdiction upon federal courts.” Hill Dermaceuticals, Inc. v. Anthem, Inc., 228 F. Supp. 3d

13   1292, 1299 (M.D. Fla. 2017). “If a declaratory judgment action requires resolution of an issue of

14   federal law or precludes the assertion of a federal right by a responding party, there is jurisdiction

15   over it,” id. (citing Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463 U.S. 1, 19 (1983)),

16   but only when the statute animating a plaintiff’s federal claim creates a freestanding right of

17   action. See Alexander v. Sandoval, 532 U.S. 275, 293 (2001).

18           Here, plaintiff asks the court for a declaration “establishing the identity of the party that

19   had legal and equitable title to the Land, free and clear of all claims by any other party . . . .”

20   ECF No. 8 ¶ 42. In essence, plaintiff asks the court to resolve a title dispute. Although “title suits
21   are not the customary business of the Federal Courts,” Mays v. Kirk, 414 F.2d 131, 132 (5th Cir.

22   1969), in this case, plaintiff alleges that the dispute raises the federal question of whether the

23   State of California is “required to honor Letters Patent issued under” the Swamp and Overflow

24   Lands Act of 1850, 43 U.S.C. § 982.2 ECF No. 8 ¶ 14. More generally, plaintiff appears to

25   allege that resolving his title dispute requires resolving questions about the validity of the initial

26
     his state citizenship.
     2
27     Simply put, plaintiff appears to allege that resolving the title dispute requires resolving questions
     about the validity of the initial conveyance of the land from the United States to the State of
28   California, made pursuant to the Swamp Act, in 1850 when California became a state.
                                                         3
     Case 2:19-cv-01005-TLN-CKD Document 10 Filed 08/31/20 Page 4 of 5

 1   conveyance of the land from the United States to the State of California, made in 1850 pursuant

 2   to the Swamp Act, when California became a state.

 3          The Fifth Circuit addressed a similar argument in Mays, and it held that the plaintiff’s title

 4   suit did not give rise to federal question jurisdiction, even if it implicated the Swamp Act.

 5   Specifically, the court held that “the question whether the land involved in this case was owned

 6   by the United States or by a private individual at the time the Federal Government purported to

 7   convey it to Florida [] simply does not present a federal question.” Mays v. Kirk, 414 F.2d 131,

 8   134 (5th Cir. 1969).

 9          Like in Mays, this court declines to construe plaintiff’s allegations concerning the Swamp

10   Act as giving rise to a federal question. Because neither plaintiff’s trespass claim nor his

11   declaratory judgment claim arise under federal law, federal question jurisdiction is not apparent

12   from the FAC. Accordingly, the FAC must be dismissed. Given the leniency that should be

13   afforded to pro se plaintiff, however, the court will grant plaintiff a second opportunity to

14   amended his complaint.

15          If plaintiff chooses to file a second amended complaint, he must clearly identify the

16   federal claim or claims he is attempting to assert, or otherwise allege a valid basis for federal

17   subject-matter jurisdiction. Merely listing federal statutes or regulations is insufficient. In

18   addition, if plaintiff files a second amended complaint, he must allege factual content that allows

19   the court to draw a reasonable inference that defendant is liable to each plaintiff for each claim

20   asserted. This does not necessarily require detailed factual allegations, but it does require “more
21   than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678.

22          Plaintiff is advised that the court cannot refer to a prior complaint in order to make

23   plaintiff’s amended complaint complete. Local Rule 220 requires that an amended complaint be

24   complete in itself without reference to any prior pleading. This is because, as a general rule, an

25   amended complaint supersedes the original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th

26   Cir. 1967). Once plaintiff files an amended complaint, the previous pleading no longer serves
27   any function in the case. Therefore, in an amended complaint, as in an original complaint, each

28   claim and the involvement of each defendant must be sufficiently alleged.
                                                        4
     Case 2:19-cv-01005-TLN-CKD Document 10 Filed 08/31/20 Page 5 of 5

 1           In accordance with the above, IT IS HEREBY ORDERED that plaintiff’s first amended

 2   complaint (ECF No. 8) is dismissed without prejudice. Plaintiff is granted thirty days from the

 3   date of service of this order to file a second amended complaint that complies with the

 4   requirements of the Federal Rules of Civil Procedure and the Local Rules of Practice. The second

 5   amended complaint must bear the docket number assigned this case and must be labeled “Second

 6   Amended Complaint.” Failure to file a second amended complaint in accordance with this order

 7   will result in a recommendation that this action be dismissed.

 8   Dated: August 31, 2020
                                                     _____________________________________
 9
                                                     CAROLYN K. DELANEY
10                                                   UNITED STATES MAGISTRATE JUDGE

11

12   17.01005.fac

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       5
